UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q / A Amendment No. 1 (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-54802 FIREMANS CONTRACTORS, INC. (Exact name of registrant as specified in its charter) Nevada 27-0811315 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2oop 820 N Fort Worth, Texas 76118 (Address of principal executive offices) (Zip Code) (800) 475-1479 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No 1 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of February 28, 2013, there were 727,030,529 shares of Common Stock, $0.001 par value. EXPLANATORY NOTE We are filing this Amendment No. 1 on Form 10-Q/A (the “First Amendment”) to our Quarterly Report on Form 10-Q for the quarter ended December 31, 2012, which was originally filed with the Securities and Exchange Commission on March 5, 2013, (the “Original Report”), in order to correct the following: To properly record convertible notes payable, and related beneficial conversion features, for the officers and directors who resigned on December 4, 2012. And, to reclassify amounts owed to them from loans from shareholders to convertible notes payable. To write off accrued liability for payroll taxes related to accrued compensation of officers and directors who resigned on December 4, 2012. Management determined that there was a deficiency in its internal control over financial reporting that constitutes a material weakness, as discussed in Part I — Item 4 of the Amended Filing. This First Amendment reflects the restatement of our previously issued financial statements contained in the Original Report for the three and the six months ended December 31, 2012. The adjustment is fully discussed in Note 18 to the financial statements contained in this First Amendment. This First Amendment does not reflect events that have occurred after the March 5, 2013 filing date of the Original Report. 2 FIREMANS CONTRACTORS, INC. TABLE OF CONTENTS Index Page Number PART I FINANCIAL INFORMATION ITEM 1. Financial Statements F-1 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 4 ITEM 3. Quantitative and Qualitative DisclosuresAbout Market Risk 6 ITEM 4. Controls and Procedures 6 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 7 ITEM 1A. Risk Factors 7 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 ITEM 3. Defaults Upon Senior Securities 7 ITEM 4. Mine Safety Disclosures 7 ITEM 5. Other Information 8 ITEM 6. Exhibits 8 SIGNATURES 8 3 PART I - FINANCIALINFORMATION Item 1. Financial Statements FIREMANS CONTRACTORS, INC. INDEX TO FINANCIAL STATEMENTS Financial Statements Balance Sheets as ofDecember 31, 2012 (Unaudited) and June 30, 2012 F-2 Statements of Operations for the Three and the Six Months EndedDecember 31, 2012 and 2011 (Unaudited) F-3 Statement of Stockholders' Deficit for the Six Months Ended December 31, 2012 (Unaudited) F-4 Statements of Cash Flows for theSixMonths EndedDecember 31, 2012 and 2011 (Unaudited) F-5 Condensed Notes to Financial Statements F-6 to F-16 F-1 Firemans Contractors, Inc. Balance Sheets Dec. 31, 2012 Jun. 30, 2012 (Unaudited) (As restated.See Note 18) ASSETS Current assets Cash $ $ Accounts receivable Inventory Prepaid expenses - Current portion of notes receivable - Total current assets Property and equipment, less accumulated depreciation of $18,785 and $34,276, respectively Note receivable - Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable $ $ Accrued expenses 49,021 Accrued interest (related parties) 6,739 Warranty liability Other payables Current portion of long-term debt - Convertible notes payable, net of unamortized beneficial conversion features of $14,706 and $65,001, respectively 489,239 Derivative liabilities Loans payable to shareholders 376,084 Total current liabilities 1,345,825 Long-term debt, net of current maturities - Total liabilities 1,345,825 Commitments and contingencies Stockholders' deficit 250,000 shares Class A Convertible preferred stock authorized at $1.00/par value ($10 liquidation preference) 200,000 issued and outstanding 5,000,000 shares Class B Convertible preferred stock authorized at $0.001/par value ($0.10 liquidation preference) 3,834,500 and 0 issued and outstanding, respectively - 950,000,000 shares common stock authorized at $0.001/par value 359,711,109 and 89,256,480 issued and outstanding, respectively Additional paid-in capital 554,832 Accumulated deficit (2,185,595 ) ) Total stockholders' deficit (1,067,217 ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying footnotes are an integral part of these financial statements. F-2 Firemans Contractors, Inc. Statements of Operations For the Three Months Ended For the Six Months Ended Dec. 31, 2012 Dec. 31, 2011 Dec. 31, 2012 Dec. 31, 2011 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (As restated.See Note 18) (As restated.See Note 18) Revenues $ Franchise fees and royalties - - Total revenues Cost of revenues (exclusive of depreciation shown separately below) Sales and marketing expenses General and administrative expenses 113,782 340,166 Loss on sale of equipment - - - Depreciation and amortization Total operating expenses 336,688 751,931 Operating loss (26,009 ) ) (217,314 ) ) Other income/(loss) Interest income - 5 Gain on derivative liabilities - - Interest expense (related parties) (7,985 ) ) (15,335 ) ) Interest expense (240,865 ) ) (319,286 ) ) Total other loss (248,156 ) ) (333,449 ) ) Loss before taxes (274,165 ) ) (550,763 ) ) Income tax (expense) benefit - Net loss $ (274,165 ) $ ) $ (550,763 ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares outstanding The accompanying footnotes are an integral part of these financial statements. F-3 Firemans Contractors, Inc. Statements of Stockholders' Deficit For the Six Months Ended December 31, 2012 Additional Class A Convertible Class B Convertible paid-in Accumulated preferred stock preferred stock Common stock capital deficit Total Shares Amount Shares Amount Shares Amount (As restated.See Note 18) Balance June 30, 2012 $ - $
